Citation Nr: 0835999	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-32 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Lyme disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran's service personnel records show that he enlisted 
on July 1, 1976, in the U.S Marine Corps Reserve.  He served 
his initial period of ADT (active duty for training) from 
October 6, 1976, to March 12, 1977.  He had subsequent 
periods of ADT from June 5, 1978, to June 18, 1978; from June 
10, 1979, to June 23, 1979; from July 13, 1980, to July 26, 
1980; from March 29, 1981, to April 11, 1981.  He also had 
several periods of inactive duty training (IADT).  He was 
discharged from the U.S. Marine Corps Reserve in July 1982.  
(While the veteran's wife has claimed he had a period of 
active duty subsequent to his initial period of ADT, the 
Board cannot find any evidence of this in the veteran's 
service personnel record, which appears to be complete.)

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for chronic Lyme disease 
(claimed as Lyme disease, blindness/ocular neuropathy, 
crippling of both legs, pneumonia, and rash).  In March 2008, 
the veteran and his wife testified at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran essentially contends that he has Lyme disease as 
a result of tick bites he sustained during periods of ADT.  
He claims he had a tick bite (on his leg) during boot camp at 
Parris Island in 1976.  He also claims his wife removed a 
tick from his armpit during his last period of ADT at 
Quantico in 1981.

Service treatment records (STRs) show no report of, finding 
of, or treatment for any tick bites.  

Post-service treatment records, from the Tick Borne Disease 
Center, show that in May 2002 the veteran reported with a 
history of a specific tick bite one year earlier and a 
"known history of multiple tick exposures".  He reported he 
had no prior history of Lyme disease testing or treatment.  
In May 2002 he tested positive for Lyme disease by the PCR-
DNA method.  A 56-day course of treatment was prescribed, 
involving administering medication through a PICC line 
(peripherally inserted central catheter).  

A May 2002 Test Result from Medical Diagnostic Laboratories 
showed that the veteran's test for Lyme Disease (Borrelia 
Burgdorferi) by PCR (blood) was negative and by PCR (urine) 
was positive.

In a June 2004 letter, Dr. D, of the Tick Borne Disease 
Center, indicated the veteran had been diagnosed with 
neuroborreliosis (Lyme disease affecting the central nervous 
system) and had been treated with three courses of 
intravenous antibiotics.  Clinical improvement was 
significant with the first treatment, but short-lived off 
treatment, and each successive treatment resulted in less 
benefit.  Dr. D noted the veteran reported a first tick being 
removed while he was in Parris Island, and that three weeks 
later he was hospitalized for 6 weeks with ARDS/pneumonia.  
Dr. D also noted that the veteran had "another documented 
tick bite at summer camp in 1997".  Dr. D opined with 
"reasonable medical certainty" that it is "more likely 
than not" that the veteran's Lyme disease is the result of 
tick bites that were "first documented in 1976 and were 
proximately followed by severe respiratory and multisystem 
compromise".

In August 2007, a VA physician from the Infectious Disease 
Section of the Philadelphia VAMC, made several conclusions.  
First, he indicated it is not possible to know whether the 
biting arthropod the veteran found on his leg while on Parris 
Island was a species of tick which transmitted the organism 
responsible for Lyme disease.  Second, the examiner indicated 
if the tick bite on Parris Island was an Ixodes tick, it is 
not possible to know the likelihood of acquiring the Lyme 
organism from such a bite in the mid-1970s, and indicated 
that according to the veteran's testimony the tick bite was 
in approximately December 1976, which was at a time of year 
not generally associated with Lyme disease acquisition.  The 
examiner further indicated it is not possible to 
retroactively diagnosis acute Lyme disease with multisystem 
involvement as the cause of the veteran's hospitalization in 
service in January 1977.  The examiner noted that his first 
two concerns (cited above) regarding the 1976 tick bite also 
apply to the veteran's reported tick bite in 1981.  

In the August 2007 opinion, the VA examiner further noted 
that the diagnosis of Lyme disease was based on testing 
(urine PCR positive in May 2002) "ordered by a medical 
practice which adheres to diagnostic and therapeutic methods 
that differ from the mainstream infectious disease 
community", further noting that the use of blood and urine 
PCR is not a standard accepted diagnostic method.  The VA 
examiner also noted that the laboratory specified was "not 
uniformly accepted as a reliable source of testing among 
mainstream infectious disease colleagues locally", and that 
the "descriptions of the antibiotics used and the durations 
are also consistent with those of practices which differ from 
mainstream infectious disease practice".  The examiner 
indicated he did not find Lyme seriologies performed at a 
commonly used laboratory such as LabCorp or Quest.  The 
examiner indicated that the veteran's "reported improvement 
on IV therapy and relapse within 3 weeks off of it . . .  
does not equate with a diagnosis of ongoing Lyme infection".  
The examiner could not offer an alternative diagnosis based 
on the material presented.  The examiner opined that it is 
unlikely that any disorder the veteran has is related to Lyme 
disease, which, by standard measures, remains unproven.  

After reviewing the record, including Dr. D's opinion and the 
VA examiner's opinion, the Board concludes that a remand in 
this matter is necessary.  With regard to the veteran's 
treatment records, the Board notes that in April 2007 Dr. L, 
of the Tick Borne Disease Center, noted that the veteran had 
been a patient since 2001 and had been diagnosed with chronic 
Lyme disease and ALS, and that his condition continued to 
deteriorate despite treatment.  Since treatment records for 
the veteran from the Tick Borne Disease Center have been 
obtained only through 2002, on remand, pursuant to VA's duty 
to assist the veteran, complete and current treatment records 
should be obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c).

The veteran and his wife have reported that he was treated by 
a Dr. D. at the Thomas Jefferson Hospital, and claimed that 
at that hospital, MS, ALS , and Parkinson's were ruled out, 
and the diagnosis of chronic Lyme disease was confirmed.  The 
veteran's wife also claimed that a doctor from Thomas 
Jefferson Hospital indicated that in order for the veteran to 
be in his current state, with blindness and brain lesions, he 
would have had to have Lyme disease for years.  The record 
reflects that in February 2007, the RO sent a letter to Dr. D 
of Thomas Jefferson Hospital, and requested treatment records 
for the veteran.  Although the RO notified the veteran of the 
request, and asked that the veteran assist in asking the 
doctor or hospital to answer the RO's request, no response 
was received from the hospital.  Received from the veteran, 
however, was another Authorization for Release of Information 
for Thomas Jefferson Hospital.  Pursuant to VA's duty to 
assist the veteran, a follow-up request for these records 
should be made, and further action pursuant to 38 C.F.R. 
§ 3.159(c)(1) should be taken.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).

With regard to the medical opinions of record (specifically 
Dr. D's and the VA examiner's) the Board perceives an 
underlying dispute in the medical community as to the 
diagnosis and treatment of Lyme disease.  While the VA 
examiner's opinion attempted to address some of these 
discrepancies, the Board finds that this opinion, although 
made after reviewing the veteran's claims files, is 
insufficient for the Board to render an opinion.  In that 
regard, the Board notes that in the opinion, the VA examiner 
essentially discounts the veteran's claims that he was bitten 
by a tick on two occasions in service.  However, for the 
purposes of VA benefits claims, it is clear that lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events (i.e., a tick being attached to a certain part of the 
body and having it be removed) or the presence of disability 
or symptoms of disability (i.e., a rash at the location where 
the tick "bite" occurred) subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Thus, the 
veteran is competent to report that he was bitten by a tick, 
or tick-like creature, in service.  

In addition, the Board notes that the veteran submitted 
internet excerpts from the Mayo Clinic and from the Centers 
for Disease Control & Prevention (CDC), regarding the 
diagnosis and treatment of Lyme disease.  These excerpts 
specifically address the use of the PCR laboratory test to 
help confirm a diagnosis of Lyme disease, and the use of 
medications (including Rocephin) administered intravenously 
if the disease has progressed to a later stage.  In the 2007 
opinion, the VA examiner did not address these excerpts, 
which to some extent appear to contradict at least part of 
the VA examiner's opinion.  The Board, therefore, concludes 
that another VA examination and/or opinion is needed in this 
matter.  The Board notes that in July 2007, the RO attempted 
to schedule the veteran for a VA examination at the Wilkes-
Barre VAMC, however, it was discovered that the facility was 
unable to conduct the requested examination because they did 
not have the necessary specialist.  The veteran's wife 
indicated he was unable to travel to another facility for an 
examination.  The RO then sent the veteran's claims file to a 
VA doctor to review and render an opinion. 

At the March 2008 hearing, the veteran indicated he would 
report for a VA examination if one were scheduled.  On 
remand, therefore, an attempt should be made to examine the 
veteran, however, if it is not possible, then a VA opinion 
should be requested.

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the 
veteran, obtain complete and current 
treatment records for the veteran from the 
Tick Borne Disease Center, dated from 2002 
to the present.

2.  With any assistance needed from the 
veteran, make a follow-up request for 
complete treatment records for the veteran 
from Dr. D and the Thomas Jefferson 
Hospital.  Follow the procedures as set out 
in 38 C.F.R. § 3.159(c) if no response is 
received for this request. 

3.  Schedule the veteran for an appropriate 
examination in order to determine whether he 
has Lyme disease and, if so, the probable 
cause and/or etiology of such disease.  If 
an examination is unfeasible, forward the 
veteran's claims file to an appropriate 
specialist for review. 

a.  The claims folder must be made 
available to any examiner or reviewer for 
review in conjunction with examining the 
veteran and/or rendering an opinion in 
this matter, to specifically include Dr. 
D's June 2004 opinion, the 2007 VA 
examiner's opinion, and the excerpts from 
the Mayo Clinic and CDC.  

b.  The examiner should be asked to list 
any and all current diagnosis (diagnoses) 
for the veteran, including whether he has 
Lyme disease.  If a diagnosis of Lyme 
disease is made, the examiner should 
opine as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) that 
such Lyme disease had its onset in or is 
related to either or both of the periods 
of ADT in which the veteran reported he 
was bitten by a tick.

c.  The complete rationale for any 
opinion(s) expressed should be provided.

d.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
addressing all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered.  He should also be 
given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

